DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	This action is responsive to the amendment dated 5/26/2022.  Claims 1-6 and 8-11 remain pending.  Claims 1-6, 8, 9, and 11 have been amended.  Claims 12-15 are new.  The applicant’s amendment has necessitated the new ground(s) of rejection below.  This action is Final.

Response to Remarks
Applicant's amendment to claim 1 has overcome the rejection of record. However, a new ground(s) of rejection is applied to the claims below. As such, applicant's arguments with respect to the 102 rejection over Le Davehat (US 6,719,008) have not been found persuasive. Le Davehat in view of Albrigsten et al. (WO 2014122122 A1m hereafter “Albrigsten”) as stated below in the 103 rejection teaches each and every limitation in claim 1.
Applicant's amendments to the claims have necessitated further search and/or consideration and/or revision of the rejection, and accordingly, this action must be made Final. 
	Applicant also argues that the 103 rejection over Le Davehat in view of Albrigsten is not proper because the cable 17 extends horizontally so the transfer pipe is prohibited from approaching the first connection device from above.  The Examiner respectfully disagrees.  This is pure speculation and is not supported in the disclosure of Le Davehat.  As a matter of fact, Col. 7, lines 6-9 state that:
The other end of this pipeline, positioned alongside tanker 11 in the spread-out position, is provided with a double-valve hydraulic coupling 46 that is to be connected to a manifold 47 located on tanker 11.
	Le Davehat does not disclose any specific details regarding the process of how 46 is connected to 47.  However, from the disclosure and from looking at Fig. 2, it is a possibility to have 46 connect to 47 by positioning 46 above 47 and guiding 46 in to provide a secure connection.  
	The Examiner would like to add that MPEP 2141.03 states that: 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007)
	Therefore, in view of the teaching of Albrigsten, a person having ordinary skill in the art would be able to apply the teachings of Albrigsten to the system of Le Davehat to have a system wherein the free end of the first end section of pipe is lowered toward the first connection device from a position above the first connection device as required by claim 1 because the cable 17 of Le Davehat may be retracted or extended in order to allow for this limitation to be met.  Therefore, each and every limitation of claim 1 is met by the 103 rejection detailed below.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses the word “means” that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: connection means in claim 1, hooking means in claim 6, and hoisting means in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The corresponding structure described in the specification for the connection means is being interpreted as the flexible section of pipe on page 7 or the cryogenic swivel joint as described on page 5 of the original specification and in the drawings.
The corresponding structure described in the specification for the hooking means is being interpreted as the ring as described on page 11 of the original specification and in the drawings.
The corresponding structure described in the specification for the hoisting means is being interpreted as the crane as described on page 10 of the original specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 4, the limitation of “wherein the transfer pipe is supported solely by the first and second connection devices at the time of transferring cryogenic product” is new matter.  The original specification fails to disclose that transfer pipe is only supported by the first and second connection devices and not supported by any other part of the structure.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the limitation of “wherein the transfer pipe is supported solely by the first and second connection devices at the time of transferring cryogenic product” is indefinite.  It is not clear what the scope of this limitation is intended to cover because even the Applicant’s invention has the transfer pipe supported by the entire structure surrounding it at least in part.  Please amend the claim accordingly.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12, 13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Le Devehat (US 6,719,008).
Regarding claim 12, Le Davehat discloses a system for transferring cryogenic product from a first floating structure (11) to a second fixed or floating structure (10), the system comprising: a transfer pipe (the transfer pipe connected between 11 and 10) suitable for transporting the cryogenic product, the transfer pipe comprising at least three rigid sections of pipe (15) fluidically connected each to the next by a respective connection means (the connection at 19) suitable for transporting the cryogenic product; wherein said at least three rigid sections of pipe comprises a first end section of pipe (the end section of pipe located around 46) located at a first end (the end at 46) of said at least three rigid sections of pipe and a second end section of pipe (the end section of pipe located which is configured to connect to 45) located at a second end (the end opposite of the first end) of said at least three rigid sections of pipe; wherein the first end section of pipe comprises a free end (the end at 46) which is connectable to a first connection device (47) of the first structure and the second end section of pipe comprises a free end (the end which connects to 45) which is connectable to a second connection device (45) of the second structure; wherein each of the first and second connection devices comprises an extension pipe having a first end which is configured to be connected to a corresponding collecting device of the first or second structure and a second end to which the free end of a corresponding first or second end section of pipe is connected (as shown in Fig. 2, see how 45 includes an extension pipe having an end that is connected to a tank and a second end connected to the transfer pipe); wherein the system further comprises a support mounting (14) for the second end of each extension pipe; and wherein an interstice is provided between the second end of the extension pipe of the first connection device and its corresponding support mounting or between said corresponding support mounting and the first structure so as to enable a predetermined bending of the extension pipe of the first connection device after connection of the transfer pipe to that extension pipe. (as shown in Figs. 1 and 2)
Regarding claim 13, Le Davehat further discloses the system according to claim 12, wherein each of said connection means comprises a first cryogenic swivel joint (19); wherein said at least three rigid sections of pipe comprises a short chain (a portion of 4 of the pipes and 5 of the swivel joints between 10 and 11 are configured as a short chain) which includes: four rigid sections of pipe, including a first rigid section of pipe (the section of pipe located close to 46) located at a first end of the short chain and a second rigid section of pipe located at a second end of the short chain (the section of pipe of the short chain located on the opposite end of the first rigid section of pipe), the four rigid sections of pipe being fluidically connected each to the next by a respective first cryogenic swivel joint (Figs. 1-4); a second cryogenic swivel joint connected to a free end of the first rigid section of pipe (19 connected to the free end of the first rigid section of pipe); and a third cryogenic swivel joint connected to a free end of the second rigid section of pipe (19 connected to the free end of the second rigid section of pipe); wherein the second and third cryogenic swivel joints are linked to the first and second connection devices, respectively, by a corresponding rigid tubular assembly, each of which includes a set of two fourth cryogenic swivel joints (Figs. 1-4); and wherein the first, second, third and fourth cryogenic swivel joints are arranged so as to provide the transfer pipe with three degrees of rotational freedom. (Figs. 1-4)
Regarding claim 15, Le Davehat further discloses the system according to claim 12, further comprising a device (14) for storage of the transfer pipe in a folded state, the device for storage comprising a vertical support (the vertical support portions of 14 as shown in Fig. 2) for each free end of the transfer pipe, wherein the transfer pipe in a the folded state in the storage device is configured as a quadrilateral with two parallel sides. (Figs. 1 and 2)



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le Devehat in view of Albrigtsen et al. (WO 2014122122 A1, hereafter “Albrigtsen”).
	Regarding claim 1, Le Davehat discloses a system (13) for transferring cryogenic product from a first floating structure (11) for storage and transport of cryogenic product to a second fixed or floating structure (10) for storing cryogenic product, the system comprising a transfer pipe (the transfer pipe connected between 11 and 10) suitable for transporting the cryogenic product, the transfer pipe comprising at least three rigid sections of pipe (15), fluidically connected each to the next by a respective connection means (the connection at 19) suitable for transporting the cryogenic product; wherein said at least three rigid sections of pipe comprises a first end section of pipe (the end section of pipe located around 46) located at a first end (the end at 46) of said at least three rigid sections of pipe and a second end section of pipe (the end section of pipe located which is configured to connect to 45) located at a second end (the end opposite of the first end) of said at least three rigid sections of pipe; and wherein the first end section of pipe comprises a free end (the end at 46) which is connectable to a first connection device (47) of the first structure and the second end section of pipe comprises a free end (the end which connects to 45) which is connectable to a second connection device (45) of the second floating structure, respectively, but fails to disclose a centering part and a complementary part.
	Albrigtsen teaches a system wherein the first connection device (as shown in Fig. 1a) comprises a centering part (71) having an upwardly open cut-out (the top portion that is cut open to receive 102 as shown in Fig. 1a), and wherein the centering part and a complementary part (102) on the free end of the first end section of pipe (the portion of pipe section of 63 as shown in Fig. 1a) are configured such that, as the free end of the first end section of pipe is lowered toward the first connection device from a position above the first connection device, the centering part guides the complementary part towards a connection position in which the complementary part is situated at a bottom of the cut-out. (pages 11 and 12)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the first connection device of Le Devehat to include a centering part and complementary part as taught by Albrigtsen in order to help guide the pipe sections to more easily and securely connect with each other. (pages 11 and 12)
. Regarding claim 2, Le Devehat in view of Albrigsten further disclose the system according to claim 1, wherein at least one of the connection means comprises a cryogenic swivel joint (Col. 2, lines 22-24) connected to each of the adjacent ends of two successive sections of pipe by at least one bent tube (18 is a bent tube).
Regarding claim 3, Le Devehat in view of Albrigsten further disclose wherein each of said connection means comprises a first cryogenic swivel joint (19), and wherein said at least three rigid sections of pipe comprises a short chain (a portion of 4 of the pipes and 5 of the swivel joints between 10 and 11 are configured as a short chain) which includes: four rigid sections of pipe, including a first rigid section of pipe located at a first end of the short chain (the section of pipe located close to 46) and a second rigid section of pipe located at a second end of the short chain (the section of pipe of the short chain located on the opposite end of the first rigid section of pipe), the four rigid sections of pipe being fluidically connected each to the next by a respective first cryogenic swivel joint (Figs. 1-4); a second cryogenic swivel joint connected to a free end of the first rigid section of pipe (19 connected to the free end of the first rigid section of pipe); and a third cryogenic swivel joint connected to a free end of the second rigid section of pipe (19 connected to the free end of the second rigid section of pipe); wherein the second and third cryogenic swivel joints are linked to the first and second connection devices respectively, by a corresponding rigid tubular assembly, each of which includes a set of two fourth cryogenic swivel joints. (Figs. 1-4)
Regarding claim 4, Le Devehat in view of Albrigsten further discloses the system according to claim 1, wherein the transfer pipe is supported solely by the first and second connection devices at the time of transferring cryogenic product. (as best understood, Figs. 1-4)
Regarding claim 5, Le Devehat in view of Albrigsten further discloses the system according to claim 1, wherein each of the first and second connection devices comprises an extension pipe having a first end which is configured to be connected to a corresponding collecting device of the first or second structure and a second end to which the free end of a corresponding first or second end section of pipe is connected. (as shown in Fig. 2, see how 45 includes an extension pipe having an end that is connected to a tank and a second end connected to the transfer pipe)
Regarding claim 6, Le Devehat in view of Albrigsten further discloses the system according to claim 5, wherein at least one of the first and second end sections of pipe of the transfer pipe comprises a hooking means (the ring portion of 25) for hooking to hoisting means.
Regarding claim 8, Le Devehat in view of Albrigsten further discloses the system according to claim 5, further comprising a support mounting (14) for the second end of each extension pipe.
Regarding claim 9, Le Devehat in view of Albrigsten further discloses the system according to claim 8, wherein an interstice is provided between the second end of the extension pipe of the first connection device and its corresponding support mounting or between said corresponding support mounting and the first structure so as to enable a predetermined bending of the extension pipe of the first connection device after connection of the transfer pipe to that extension pipe. (as shown in Figs. 1 and 2)
Regarding claim 10, Le Devehat in view of Albrigsten further discloses the system according to claim 1, further comprising a device (14) for storage of the transfer pipe in a folded state, the device for storage comprising a vertical support (the vertical support portions of 14 as shown in Fig. 2) for each free end of the transfer pipe, wherein the transfer pipe in a the folded state in the storage device is configured as a quadrilateral with two parallel sides. (Figs. 1 and 2)
Regarding claim 11, Le Davehat discloses a method of fluidically connecting a system for transferring cryogenic product from a first floating structure to a second fixed or floating structure, the system comprising: a transfer pipe (the transfer pipe connected between 11 and 10) suitable for transporting the cryogenic product, the transfer pipe comprising at least three rigid sections of pipe (15), fluidically connected each to the next by a respective connection means (19) suitable for transporting the cryogenic product; wherein said at least three rigid sections of pipe comprises a first end section of pipe (the end section of pipe located around 46) located at a first end (the end at 46) of said at least three rigid sections of pipe and a second end section of pipe (the end section of pipe located which is configured to connect to 45) located at a second end (the end opposite of the first end) of said at least three rigid sections of pipe; and wherein the first end section of pipe comprises a free end (the end at 46) which is connectable to a first connection device (47) of the first structure and the second end section of pipe comprises a free end which is connectable to a second connection device (45) of the second floating structure, respectively, the method comprising: forming a link between a first end of the transfer pipe and the extension pipe of the second structure (as shown in Figs. 1 and 2); moving a second end of the transfer pipe above an extension pipe of the first structure using a cable (17) linked to a hoisting apparatus (Col. 6, lines 22-60), said second end of the transfer pipe corresponding to the free end of the first end section of pipe; lowering the second end of the transfer pipe towards a connection coupling of the extension pipe of the first structure; hooking the second end of the transfer pipe to the extension pipe of the first structure by means of the centering part and the complementary part (as taught by Albrigtsen; see pages 11, 12 and Fig. 1a); and fastening the second end of the transfer pipe to the connection coupling (Col. 5, line 5 through Col. 7, line 32), but fails to disclose a centering part and a complementary part.
	Albrigtsen teaches a system wherein the first connection device (as shown in Fig. 1a) comprises a centering part (71) having an upwardly open cut-out (the top portion that is cut open to receive 102 as shown in Fig. 1a), and wherein the centering part and a complementary part (102) on the free end of the first end section of pipe (the portion of pipe section of 63 as shown in Fig. 1a) are configured such that, as the free end of the first end section of pipe is lowered toward the first connection device from a position above the first connection device, the centering part guides the complementary part towards a connection position in which the complementary part is situated at a bottom of the cut-out. (pages 11 and 12)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the first connection device of Le Devehat to include a centering part and complementary part as taught by Albrigtsen in order to help guide the pipe sections to more easily and securely connect with each other. (pages 11 and 12)
Regarding claim 14, Le Davehat discloses all of the limitations of claim 12, as applied above, but fails to disclose a centering part and a complementary part.
	Albrigtsen teaches a system wherein the first connection device (as shown in Fig. 1a) comprises a centering part (71) having an upwardly open cut-out (the top portion that is cut open to receive 102 as shown in Fig. 1a), and wherein the centering part and a complementary part (102) on the free end of the first end section of pipe (the portion of pipe section of 63 as shown in Fig. 1a) are configured such that, as the free end of the first end section of pipe is lowered toward the first connection device from a position above the first connection device, the centering part guides the complementary part towards a connection position in which the complementary part is situated at a bottom of the cut-out. (pages 11 and 12)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the first connection device of Le Devehat to include a centering part and complementary part as taught by Albrigtsen in order to help guide the pipe sections to more easily and securely connect with each other. (pages 11 and 12)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J GRAY/Primary Examiner, Art Unit 3753